           Case 1:15-cv-12730-DJC Document 745 Filed 12/28/18 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

  IN RE ASACOL ANTITRUST LITIGATION

  _______________________________________ Civil Action No. 1:15-cv-12730 (DJC)

  This Document Relates To:
  All End-Payor Actions

                                      JOINT STATUS REPORT

          Pursuant to the Court’s January 26, 2018 Order (D. 729), the parties submit this Joint Status

Report.

          On October 15, 2018, the First Circuit issued a decision reversing the decision of the district

court granting class certification, and remanding for further proceedings in accord with its opinion.

In re Asacol Antitrust Litig., 907 F.3d 42 (1st Cir. 2018). On November 13, 2018, Plaintiffs filed

a petition for rehearing or rehearing en banc, which remains pending.

          The parties will continue to provide monthly status reports and will inform the Court as

soon as the appeals process is complete.

Dated: December 28, 2018                         Respectfully submitted,

                                                 /s/ Nathaniel L. Orenstein
                                                 Nathaniel L. Orenstein (BBO #664513)
                                                 BERMAN TABACCO
                                                 One Liberty Square
                                                 Boston, MA 02109
                                                 T: (617) 542-8300
                                                 F: (617) 542-1194
                                                 norenstein@bermantabacco.com

                                                 Todd A. Seaver (BBO #645874)
                                                 BERMAN TABACCO
                                                 44 Montgomery Street, Suite 650
                                                 San Francisco, CA 94104
                                                 T: (415) 433-3200
                                                 F: (415) 433-6382
                                                 tseaver@bermantabacco.com

                                                 Liaison Counsel for the End-Payor Class
Case 1:15-cv-12730-DJC Document 745 Filed 12/28/18 Page 2 of 5



                            Tyler W. Hudson
                            Eric D. Barton
                            David Barclay
                            WAGSTAFF & CARTMELL, LLP
                            4740 Grand Avenue, Suite 300
                            Kansas City, MO 64112
                            T: (816) 701-1100
                            F: (816) 531-2372
                            thudson@wagstaffcartmell.com
                            ebarton@wagstaffcartmell.com
                            dbarclay@wagstaffcartmell.com

                            Kenneth A. Wexler
                            Justin N. Boley
                            Tyler J. Story
                            WEXLER WALLACE LLP
                            55 W. Monroe Street, Suite 3300
                            Chicago, IL 60603
                            T: (312) 346-2222
                            F: (312) 346-0022
                            kaw@wexlerwallace.com
                            jnb@wexlerwallace.com
                            tjs@wexlerwallace.com

                            Interim Co-Lead Counsel for the End-Payor Class

                            Daniel E. Gustafson
                            Karla M. Gluek
                            Michelle J. Looby
                            Joshua J. Rissman
                            GUSTAFSON GLUEK PLLC
                            120 South Sixth Street, Suite 2600
                            Minneapolis, MN 55402
                            T: (612) 333-8844
                            F: (612) 339-6622
                            dgustafson@gustafsongluek.com
                            kgluek@gustafsongluek.com
                            mlooby@gustafsongluek.com
                            jrissman@gustafsongluek.com

                            Jeffrey L Kodroff
                            William G. Caldes
                            John A. Macoretta
                            SPECTOR ROSEMAN KODROFF
                            & WILLIS, P.C.
                            1818 Market Street, Suite 2500
                            Philadelphia, PA 19103


                               2
Case 1:15-cv-12730-DJC Document 745 Filed 12/28/18 Page 3 of 5



                            T: (215) 496-0300
                            F: (215) 496-6611
                            jkodroff@srkw-law.com
                            bcaldes@srkw-law.com
                            jmacoretta@srkw-law.com

                            Peter J. Mougey (FL #0191825)
                            LEVIN, PAPANTONIO, THOMAS,
                            MITCHELL, RAFFERTY & PROCTOR, P.A.
                            316 S. Baylen Street, Suite 600
                            Pensacola, FL 32502
                            T: (850) 435-7000
                            F: (850) 435-7020
                            pmougey@levinlaw.com

                            Jonathan D. Karmel
                            KARMEL LAW FIRM
                            221 N. LaSalle Street, Suite 1307
                            Chicago, IL 60601
                            T: (312) 641-2910
                            jon@karmellawfirm.com

                            Karen Hanson Riebel
                            Heidi M. Silton
                            Devona L. Wells
                            LOCKRIDGE GRINDAL NAUEN PLLP
                            100 Washington Avenue South, Suite 2200
                            Minneapolis, MN 55401
                            T: (612) 339-6900
                            F: (612) 339-0981
                            khriebel@locklaw.com
                            hmsilton@locklaw.com
                            dlwells@locklaw.com

                            William H. London
                            FREED KANNER LONDON & MILLEN LLC
                            2201 Waukegan Road, Suite 130
                            Bannockburn, IL 60015
                            T: (224) 632-4500
                            F: (224) 632-4521
                            blondon@fklmlaw.com


                            (Continued)




                               3
Case 1:15-cv-12730-DJC Document 745 Filed 12/28/18 Page 4 of 5



                            Attorneys for Plaintiffs and the Class


                            /s/ Alison Hanstead
                            Alison Hanstead (PHV)
                            Michael J. Gallagher (PHV)
                            Jack E. Pace III (PHV)
                            WHITE & CASE LLP
                            1221 Avenue of the Americas
                            New York, NY 10020
                            T: (212) 819-8200
                            F: (202) 354-8113
                            ahanstead@whitecase.com
                            mgallagher@whitecase.com
                            jpace@whitecase.com

                            J. Mark Gidley (PHV)
                            Peter J. Carney (PHV)
                            Noah Brumfield (PHV)
                            Dana Foster (PHV)
                            Matthew S. Leddicotte (PHV)
                            WHITE & CASE LLP
                            701 Thirteenth Street, NW
                            Washington, DC 20005
                            T: (202) 626-3600
                            F: (202) 639-9355
                            mgidley@whitecase.com
                            pcarney@whitecase.com
                            ecole@whitecase.com
                            nbrumfield@whitecase.com
                            defoster@whitecase.com
                            mleddicotte@whitecase.com

                            Kate Dyson (BBO # 679106)
                            Kevin C. Adam (BBO # 684955)
                            WHITE & CASE LLP
                            75 State Street, Floor 24
                            Boston, MA 02109
                            T: (617) 979-9300
                            F: (617) 979-9301
                            kate.dyson@whitecase.com
                            kevin.adam@whitecase.com

                            Counsel for Defendants




                               4
         Case 1:15-cv-12730-DJC Document 745 Filed 12/28/18 Page 5 of 5



                               CERTIFICATE OF SERVICE

       I, Nathaniel L. Orenstein, hereby certify that this document was filed on December 28,

2018, using the Court’s CM/ECF filing system, thereby sending notice of the filing to all counsel

of record for this matter.

                                                    /s/ Nathaniel L. Orenstein
                                                    Nathaniel L. Orenstein




                                               5
